United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1927
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                 Deryl Lamar Abram,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: December 7, 2016
                             Filed: December 13, 2016
                                   [Unpublished]
                                   ____________

Before COLLOTON, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      After pleading guilty to drug charges, Deryl Abram appeals the district court’s1
sentence. His counsel has moved to withdraw and has filed a brief under Anders v.


      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.
California, 386 U.S. 738 (1967). He argues that Abram’s plea was not voluntary or
knowingly entered, that the district court procedurally erred in calculating the
applicable base offense level, and the sentence was unreasonable.

       We conclude the argument that Abram’s plea was not voluntarily and
knowingly entered is not cognizable on direct appeal because he did not move in the
district court to withdraw his guilty plea. See United States v. Foy, 617 F.3d 1029,
1033-34 (8th Cir. 2010). Further, the district court did not abuse its discretion in
sentencing Abram. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc). The court committed no procedural error, as counsel’s objection to
the factual predicate in the PSR was sustained, and the offense level was re-calculated
accordingly, see U.S.S.G. § 2D1.1(c)(11). The sentence was not substantively
unreasonable, as within-Guidelines-range sentences may be presumed reasonable, see
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014), and the district court
imposed the sentence after considering the 18 U.S.C. § 3553(a) factors, see United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009). We have also independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found
no non-frivolous issues.

      Accordingly, the judgment is affirmed and counsel’s motion is granted.
                      ______________________________




                                         -2-